DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kyle Schlueter (Reg. 54,912) on 1/27/2021.

The application has been amended as follows:

Claim 1(previously presented):  A system to provide a video stream for digital signage, the system comprising:
one or more processors;
a first renderer module, at least one of controllable and executable by the one or more processors, configured to render frames of first digital signage content in a software application and capture an image of each of a plurality of the rendered frames of the first digital signage content, wherein the first renderer module does not display the first digital signage content on a display screen;
a first encoder module, at least one of controllable and executable by the one or more processors, configured to receive at least some of the captured 
a second renderer module, at least one of controllable and executable by the one or more processors, configured to render frames of second digital signage content and capture an image of each of a plurality of the rendered frames of the second digital signage content;
wherein the second digital signage content is responsive to an interactive session detected at the remote display device; and
wherein the interactive session is detected at the remote display device after the video stream is transmitted to the remote display device.
Claim 2 (previously presented):  The system of claim 1, wherein: 
the software application is a browser application; and
the first renderer module is configured to capture the images of the rendered frames of the first digital signage content in response to a “paint” event detected in the browser application.
Claim 3 (previously presented):  The system of claim 1, wherein the first renderer module is configured to render the frames of the first digital signage content using a browser application.
Claim 4 (previously presented):  The system of claim 1, wherein: 
the first renderer module is further configured to capture sub-images of one or more of the rendered frames of the first digital signage content; and
each captured sub-image is of a portion of a corresponding rendered frame of the first digital signage content.
Claim 5 (previously presented):  The system of claim 1, wherein:
the first encoder module is further configured to transform each of at least some of the captured images into a plurality of video frames;

a second one of the plurality of video frames forms part of an additional video stream.
Claim 6 (previously presented):  The system of claim 1, wherein the remote display device comprises a video wall comprising a grid of display devices.
Claim 7 (previously presented):  The system of claim 1, further comprising a second encoder module, at least one of controllable and executable by the one or more processors, configured to receive at least some of the captured images from the second renderer module, transform each of at least some of the received captured images of the rendered frames of the second digital signage content into a corresponding video frame of a unique video stream, and cause transmission of the unique video stream to the remote display device.
Claim 8 (currently amended):  A computer-implemented method to provide a video stream for digital signage, the method comprising:
rendering, in a software application executing on a server computing system, frames of digital signage content, wherein the digital signage content includes interactive digital signage content;
in response to a first detected event in the software application, capturing, by the server computing system, from the software application, an image of each of a plurality of the rendered frames, wherein the server computing system does not display the digital signage content on a display screen;
transforming, by the server computing system, at least some of the captured images into a corresponding video frame of a video stream;
causing, by the server computing system, transmission of the video stream to a remote display device; and
responsive to an interactive session at the remote display device:
rendering, by the server computing system, alternative frames of alternative digital signage content in the software application, the alternative digital signage content being based on the interactive session;
in response to a second detected event in the software application, capturing, by the server computing system, from the software application, an alternative image of each of a plurality of the rendered alternative frames of the alternative digital signage content;
transforming, by the server computing system, at least some of the captured alternative images into an alternative video frame of an alternative video stream; and
causing, by the server computing system, transmission of the alternative video stream to the remote display device.
Claim 9 (previously presented):  The method of claim 8, wherein:
the software application is a browser application; and
the images are captured in response to a drawing event detected in the browser application.
Claim 10 (previously presented):  The method of claim 8, wherein rendering the frames of the digital signage content includes rendering the frames in a browser application.
Claim 11 (previously presented):  The method of claim 8, further comprising capturing sub-images of one or more of the rendered frames, wherein each captured sub-image is of a portion of a corresponding rendered frame of the digital signage content.
Claim 12 (previously presented):  The method of claim 8, wherein the remote display device comprises a video wall comprising a grid of display devices.
Claims 13–14 (canceled).

rendering a first set of frames of digital signage content in a software application, wherein the digital signage content includes interactive digital signage content;
in response to a detected event in the software application, capturing, from the software application, an image of each of a plurality of the rendered frames in the first set, wherein the software application does not display the digital signage content on a display screen;
transforming at least some of the captured images into a corresponding video frame of a video stream;
causing transmission of the video stream to a remote display device;
after causing transmission of the video stream to the remote display device, detecting an interactive session at the remote display device, wherein the interactive session includes user interaction with the video stream;
responsive to the interactive session, rendering a set of frames of alternative digital signage content in the software application, the alternative digital signage content being based on the interactive session; and
capturing, from the software application, an image of each of a plurality of the rendered frames of the alternative digital signage content.
Claim 16 (previously presented):  The computer program product of claim 15, wherein:
the software application is a browser application; and
the images of the rendered frames of the digital signage content are captured in response to a “paint” event detected in the browser application.

Claim 18 (previously presented):  The computer program product of claim 15, the process further comprising capturing sub-images of one or more of the rendered frames of the digital signage content, wherein each captured sub-image is of a portion of a corresponding rendered frame of the digital signage content.
Claim 19 (previously presented):  The computer program product of claim 15, wherein causing transmission of the video stream includes causing a broadcast of the video stream.
Claim 20 (previously presented):  The computer program product of claim 15, wherein the process further comprises:
transforming at least some of the images of the rendered frames of the alternative digital signage content into a corresponding video frame of an alternative unique video stream; and
causing transmission of the alternative unique video stream to the remote display device.


Allowable Subject Matter

Claims: 1-12, 15-20 as amended are allowed.

Reason for allowance
The primary reason for allowance of the claims: none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests:
As to claim 1, 
a first encoder module to receive at least some of captured images from first renderer module, transform each of at least some of the received captured images of the rendered frames of the first digital signage content into a corresponding video frame of a video stream, and cause transmission of video stream to a remote display device; and a second renderer module to render frames of second digital signage content and capture an image of each of a plurality of the rendered frames of second digital signage content; wherein the second digital signage content is responsive to an interactive session detected at the remote display device; and wherein the interactive session is detected at the remote display device after the video stream is transmitted to the remote display device.
	
As to claim 8, 
Rendering alternative frames of alternative digital signage content in the software application, in response to a second detected event in the software application, capturing an alternative image of each of a plurality of the rendered alternative frames;
Transforming at least some of the captured alternative images into an alternative video frame of an alternative video stream; and causing, by the server computing system, transmission of the alternative video stream to the remote display device.

	As to claim 15, 
transforming at least some of captured images into a corresponding video frame of a video stream; causing transmission of video stream to a remote display 
capturing, from a software application, an image of each of a plurality of the rendered frames of the alternative digital signage content.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/SM Z ISLAM/
Examiner, Art Unit 2457
2/14/2020

/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457